DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Office Action is in response to the applicant’s claim amendment and argument received on 6/30/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al (US 2014/0191331 A1) in view of Fukuda et al. (US 2016/0172624 A1).
For claim 1, Price et al teach a method of fabricating a semiconductor device (see abstract; Figs. 1a- 13L which shows method of fabricating a semiconductor device) comprising: 

    PNG
    media_image1.png
    778
    567
    media_image1.png
    Greyscale

providing a substrate including device layers (see example Fig 1a-1g, substrate 1 including device layers 2, 5); forming a patterned resist layer having recessed sidewall (Figs 1a-1g, item 3 as resist layer; [0022]-[0025]); patterning an outer portion of  device layers using the patterned resist layer (Figs. 1a-1g item 400-patterning device/imprint mold; [0025]-[0026] and throughout), wherein the device layers have protruded sidewalls corresponding to the recessed sidewall of the patterned resist layer (as shown in Figs 1a-1g); and etching portions of at least some of device layers to expose lateral portions of the at least some device layers semiconductor  (see [0028]-[0037], [0045]-[0058], and throughout that teaches etching). Price et al. further show removing the patterning device after curing the formable material (see Figs 1a-1g; [0027]).
However, Price et al. fail to teach the shape of the patterning device including a tapered sidewall. 
In the same field of endeavor, pertaining to patterning resist, Fukuda et al teach a mold (80) used for shaping material having tapered sidewall towards an edge of the patterned layer (see specifically Figs 5A-5C, also see Fig 3D; [0169], [0143]-[0150]). 
It would have been obvious to one skilled in the art at the time of the applicant’s effective filing date of the application to substitute the mold as taught by Fukuda et al with the mold taught by Price et al., for the benefit of having desired pattern for forming specific type of device. 
Claims 2-5, Price et al. further teach etching portions of the at least some device layers, the at least some/others layers have substantially vertical sidewalls (Figs. 1a- 13L, [0028]-[0035]), and it is noted that having etched tapered sidewall would have been obvious in view of Fukuda et al, as it shows having tapered surface imprint mold for patterning as discussed above which would similarly be etched backed into the device layers. 
As for claim 6, Price et al. further teach wherein at least some device layers are conductive layers, and other device layers are insulating device layers ([0029]-[0034] recites use of both insulating and conductive materials); or at least some device layers are insulating, and other device layers are conductive device layers ([0029]-[0032]). 
As for claim 7, Price et al. further teach wherein the conductive layers include gate electrodes of transistors (see [0082] gate electrodes are discussed).
As for claim 8, Price et al. further teach forming conductive plugs that land on lateral portion of the conductive device layers (see Figs. 4j items 71/72; it is noted that anything maybe considered a plug unless otherwise structure is specifically claimed). 
As for claim 9, see claim 1 above, Price et al. further teach further comprising: depositing formable material on the device layers (Figs 1a-1g shows photo-resist material 3); contacting the formable material with a template (Figs 1a-1g, shows formable material 3, and 400-imprint template, and 2, 5 device layers); and curing the formable material on the device layers to form the patterned resist layer ([0027] discloses UV curing). 
As for claim 10, Price et al. in combination with Fukuda et al provides suggestion for separating the template (mold) and the patterned resist layer having the tapered sidewall after curing the formable material on the device layers to form the patterned resist layer having the tapered sidewall. 
Claims 11-13 pertains to selecting an etch chemistry, wherein the etch chemistry is selected using the formula X: Y: Z, wherein X is the relative etch selectivity of the patterned resist layer, Y is the relative etch selectivity of the insulating device layers, and Z is the relative etch selectivity of the conductive device layers; wherein each of X, Y, and Z is between 0.8 to 1.2; wherein each of X, Y, and Z is between 0.9 to 1.1.  It is noted that this claim limitation is broad as such it does not specify the type of material (photo-resistant and etch type) used and based on the material such selection of relative etch selectively of the conductive device layers would have been obvious (see [0028], [0037], [0099], [0022]-[0165], depending on the type of photo-resist/formable materials, choosing the right etch chemistry would have been within the one ordinary skilled in the art. 
As for claim 14, Price et al.  teach a method of fabricating a semiconductor device (see abstract; Figs. 1a- 13L which shows method of fabricating a semiconductor device) comprising: 
providing a substrate including device layers (Figs 1a-1g item 1 as substrate which includes device layers 2 and 5); depositing a formable material on the device layers (“photo-resist” as formable material; [0022]-[0165]; contacting the formable material with a template having a protruded sidewall (Figs 1a-1g item 400-template including protruded pattern surface); curing the formable material to form a patterned resist layer having a the inverse sidewall corresponding to the protruded sidewall of the template ([0027]); patterning the outer portion of the device layers using the patterned resist layer (as shown in the Figs 1a-1g), wherein the device layers have recessed surface corresponding to the recessed surface of the patterned resist layer (Figs 1a-1g, also see other Figs); and etching portions of at least some of device layers to expose lateral portions of the at least some device layers ([0028]-[0037],[0045]-[0058]).
However, Price et al. fail to teach the shape of the patterning device including a tapered sidewall. 
In the same field of endeavor, pertaining to patterning resist, Fukuda et al teach a mold (80) used for shaping material having tapered sidewall towards an edge of the patterned layer (see specifically Figs 5A-5C, also see Fig 3D; [0169], [0143]-[0150]). 
It would have been obvious to one skilled in the art at the time of the applicant’s effective filing date of the application to modify substitute the mold as taught by Fukuda et al with the mold taught by Price et al., for the benefit of having desired pattern for forming specific type of device. 
As for claim 20, see claim 14 above for all the limitations to the claim, and additionally claim recites etching portions of at least some of device layers to expose lateral portions of the at least some device layers and forming an inter-level dielectric layer over the substrate including the patterned device layer, and such is taught by Price et al (see Figs 1a-13L, [0100], specifically Fig 2d-2e item 61). 
Claims 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al (US 2014/0191331 A1) in view of Fukuda et al. (US 2016/0172624 A1) and in further view of LG DISPLAY CO LTD (KR 2011066812 A).
 As per claims 15,18, and 19, Price et al teach laying the formable material on the substrate and then forming/imprinting the shape onto the formable material (Figs 1a-1g as shown above), however, alternatively, it would have been obvious to fill the template and lay the material on the substrate. 
 Price et al teach or shows the template having a body with a first and second surfaces (Fig 1a-1g, item 400-template with two surfaces bottom and top), however, fail to explicitly teach the body having a recession extending from the first surface lying along a base plane, the recession including a main portion having the tapered sidewall…as claimed. 
In the same field of endeavor, pertaining to shaping, LG DISPLAY CO LTD and Miller teach imprint template (LG Display Co LTD, Figs 3d or 3e; or 3F of Miller) including a body having a recession extending from the first surface lying along a base plane, the recession including a main portion having the tapered sidewall (see Figs 3d or 3e) and including intermediate portion having intermediate sidewall (as annotated below).


    PNG
    media_image2.png
    230
    676
    media_image2.png
    Greyscale

Fig 3d or 3e of LG DISPLAY CO LTD showing main portion including first surface. and the main portion having tapered sidewalls.


    PNG
    media_image3.png
    376
    640
    media_image3.png
    Greyscale

Fig 3F taken from Miller showing main portion with tapered sidewalls.
It would have been obvious to modify the imprint template as taught by Price et al, and Fukuda, and in further view of LG Display CO LTD/Miller, for the benefit of forming desired print pattern on the resist material, in order to further form specific type of semiconductor device.
Allowable Subject Matter
Claims 16 -17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. The above references fail to teach either alone or in combination, the recession further comprises a distal surface within the recession; and an aperture that extends from the distal surface to the second surface. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are not found persuasive.
Regarding claims 1-14 and 20, rejected over Price et al (US 2014/0191331 A1) in view of Fukuda et al. (US 2016/0172624 A1), the applicant mainly argued that “Prince is silent to forming a patterned resist layer having a tapered sidewall, where the tapered sidewall is around the perimeter of the patterned resist layer, and patterning the an outer portion of the device layers using the patterned resist layer to form tapered sidewall corresponding to the tapered sidewall of the patterned resist layer, as recited in claim 1.” 
Examiner’s response: 
The applicant’s arguments are not found persuasive for various reasons. First, applicant’s claim is distinct from what is argued, such as “the tapered sidewall is around the perimeter of the pattered resist layer” and secondly,  applicant argues each reference individually as opposed to looking at the combination. 
It was clearly shown in the rejection Price et al. fail to teach the shape of the patterning device including a tapered sidewall.  In the same field of endeavor, pertaining to patterning resist, Fukuda et al teach a mold (80) used for shaping material having tapered sidewall towards an edge of the patterned layer (see specifically Figs 5A-5C, also see Fig 3D; [0169], [0143]-[0150]).  It would have been obvious to one skilled in the art at the time of the applicant’s effective filing date of the application to substitute the mold as taught by Fukuda et al with the mold taught by Price et al., for the benefit of having desired pattern for forming specific type of device. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
 Applicant then argues Prince is pertaining to manufacturing a transistor, where as Fukuda is pertaining to manufacturing a light emitting element. Applicant argued that “Nor would a person of ordinary skill in the art look to teachings in Prince for patterning a center of the device layers to teach patterning sidewalls of the device layers using the patterned resist layer, where the device layers have tapered sidewall corresponding to the tapered sidewall of the patterned resist layer, as recited in claim 1. As such, Prince does not teach, or suggest, or otherwise render obvious each element of claim 1”. 
Examiner’s response:  
The applicant’s argument in regards to combination of references is not found persuasive for various reasons. First, both Price and Fukuda are classified in H01L (according to published international classification; which pertains to semiconductor devices; electric solid state devices not otherwise provided for). Secondly, both of the references pertains to using mold to form a pattern onto polymeric material onto a substrate, to take the shape of the mold. Additionally, both of the references also includes forming a device having multiple layers (see specifically [0008]-[0019] of Fukuda; or Figures [0022]-[0037] of Price). For all these reasons above, one ordinary skill in the art processing semiconductor device (transistor) taught by Price would look into Fukuda, for including a mold having specific shape, to form inverse shape on to the substrate in order to form tapered sidewalls as necessary. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, since both references are classified in similar  H01L, and both reference pertains to shaping or using a mold to form a pattern, there is sufficient motivation for one ordinary skill in the art making semiconductor via patterning device would look into another patterning device (template/mold) taught by Fukuda, for producing desired inverse shape on the substrate. 
In regards to applicant’s argument specifically on page 7 first and second paragraph, including “A person of ordinary skill in the art would not look to mold of Fukuda that teaches creating a base structure with an inclined outer surface upon which other layers are deposited for a mold that is used to etch already existing layers as taught in Prince, as suggested by the Office. The Office suggest that the motivation to do so would benefit for the benefit of forming desired shaped pattern on the photo-resist to form specific type of product.” “However, Fukuda is a mold used to form a base layer upon which other layers are deposited upon. A person ordinary skill in the art would not look to modify the resist layer of Prince used to form a gate by etching away the center of the mold as taught in Fukuda”.
Examiner’s response: In response to applicant's argument that Fukuda is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Fukuda is analogous art, since it teaches use of a mold for shaping onto resist, having tapered sidewalls. 
The examiner notes that remainder of the arguments pertains to individually arguing what each reference pertains to instead of looking into the combination, motivation, or suggestion, provided. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, the rejection is made final and applicant’s argument is not found persuasive. Additionally, it is noted that current claim amendment does not place the applicant’s claim in condition for allowance, as “outer surface” does not have to be end surface as in the applicant’s argument. The outer surface as claimed can be any exterior top surface as opposed to perimeter as argued. 
It is noted that the Examiner provided allowable subject matter above, if  independent claims are amended to include the allowable subject matter, such would result in granting a patent/notice of allowance in the next action upon amendment of the claims. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743